Citation Nr: 1616004	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from April 1966 to February 1970 and had additional periods of service with the Indiana National Guard and Air Force Reserve. He had service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Indianapolis, Indiana, Regional Office (RO) which, in pertinent part, denied service connection for left and right knee disorders. In August 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO. A hearing transcript was prepared and incorporated into the record. In January 2015 the Board remanded the issues of service connection for right and left knee disorders to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The September 2015 VA examination opinion is inadequate and further opinion is needed. When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the September 2015 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee examination.

The examiner should provide an opinion as to whether the Veteran's bilateral knee disability was caused by his activities while in active service with the Air Force, or on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) with the National Guard or Air Force Reserve. The examiner is requested to expressly discuss the April 2015 opinion provided by K. Ashburn, NP-C, stating that the Veteran's knee disability is as likely as not attributable to his military service.

If the examiner concludes that the Veteran's knee disability is less likely than not caused by service, the examiner should provide an opinion as to the etiology of the Veteran's bilateral knee disability. The examiner should also then provide an opinion as to whether the Veteran's bilateral knee disability was aggravated (increased in severity beyond its natural progression) by the Veteran's activities while in active service with the Air Force, or on active duty, ACDUTRA, INACDUTRA with the National Guard or Air Force Reserve.

The examiner's attention is drawn to the following:

*April 2015 letter from K. Ashburn, NP-C.

*DD214's indicating service in aircraft maintenance and as an aircraft mechanic.

*September 2015 VA examination report documenting the Veteran's bilateral knee disability history and contentions.

*Private treatment records for a bilateral knee disorder. VBMS entry 7/7/2008.

*May 2008 statement in support of claim, August 2009 notice of disagreement, April 2010 VA Form 9, August 2010 DRO hearing transcript, November 2010 VA 646, and November 2010 statement in support of claim, stating that the Veteran's knee disability was caused by a fall from an F-100 airplane wing while in service in Vietnam.

*April 2010 VA Form 9 and August 2010 DRO hearing transcript stating that the Veteran frequently had to crawl on his knees to work on aircraft.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




